Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5, 11-16, 18-19, 22-24, 26-27, 29-30, 33-34, 36 and 38 are canceled. 
Claims 1-2, 4, 6-10, 17, 20-21, 25, 28, 31-32, 35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Miller (2013/0020877) discloses “at least one graphene layer is formed to laterally surround a tube so that the basal plane of each graphene layer is tangential to the local surface of the tube on which the graphene layer
is formed. An electrically conductive path is provided around the tube for providing high conductivity electrical path provided by the basal plane of each graphene layer”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method of manufacturing an 
form about a looped path with the looped path providing the axis of the helical form, wherein each circuit of the looped path by the elongate member provides a coil turn and wherein the coil scaffold comprises at least a first coil turn and a second coil turn of a series of coil turns, wherein the second coil turn is successive to the first coil turn in the series of coil turns, wherein the helical form has a pitch selected so that each coil turn of the elongate member comprises less than one complete helix turn of the elongate member, and wherein, for each coil turn, the start is radially offset from the end, thereby to provide the first coil turn and the second coil turn as being non-coplanar with each other and with the first coil turn is at least partially surrounded, radially, by the second coil turn: and providing a conductive layer which conforms to and covers the surface of the elongate member to provide a conductive tube which follows the form of the scaffold to provide the coil; wherein the coil scaffold supports the conductive tube so that there is a spacing between the first coil turn and the second coil turn.

With respect to independent claim 20, the closest prior art reference Miller (2013/0020877) discloses “at least one graphene layer is formed to laterally surround a tube so that the basal plane of each graphene layer is tangential to the local surface of the tube on which the graphene layer
is formed. An electrically conductive path is provided around the tube for providing high conductivity electrical path provided by the basal plane of each graphene layer”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an inductive power transfer (IPT) coil comprising a coil scaffold comprising an elongate member arranged in a helical form about a looped path with the looped path providing the axis of the helical form, wherein each circuit of the looped path by the elongate member provides a coil turn and wherein the coil scaffold comprises at least a first coil turn and a second coil turn of a series of coil turns, wherein the second coil turn is successive to the first coil turn in the series of coil turns, wherein the helical form has a pitch selected so that each coil turn of the elongate member comprises less than one 
first coil turn and the second coil turn as being non-coplanar with each other and with the first coil turn at least partially surrounded, radially, by the second coil turn; and a conductive layer which conforms to and covers the surface of the elongate member to provide a coiled conductive tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836